Title: To James Madison from John Barker Church, 15 August 1806
From: Church, John Barker
To: Madison, James



Sir
Cork 15th. Augt. 1806

I had the Honor of addressing you on the 16th. June last, acknowledging the Favor you were pleased to grant me of appointing my Son James B. Church to be my Vice Consul
For some Time back a considerable Number of Seamen, Citizens of the United States of America, have been discharged here from the British Squadron of Frigates stationed at this Port, from which it appears that this Government has at length come to a proper Sense of it’s Conduct.  And as these Men have come on Shore without any Means of Support I have found it necessary to furnish several with pecuniary Aid according to Circumstances.  Along with their discharge each received a Document to uplift whatever trifling Balance of Wages might be due, but for which, Payment cou’d only be obtained in London.  To such as an opportunity offered of immediate Transportation to the United States due Attention was paid, & to others (not meeting any direct opportunity) I furnished Means to proceed via Liverpool, judging it ultimately less expensive than maintaining them here in Idleness.  & in general litle doubt cou’d be entertained of the Certainty of these People’s return home, in as much as their respective Discharges wou’d be sufficient to protect them from further Molestation by any British Officer, & much pleasurable Sensation appeared from their Wish to get to America.  These Circumstances occurring immediately at this Port rendered Imposition impossible & in the Disburse of the Money necessary in each Case I have used every possible Economy.  I have the Honor to be Sir Your most obedt. Servt.

John Church

